EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Swanson, Reg. No. 78,107 on 15 August 2022.

The application has been amended as follows: 
1. (Currently Amended) A fluid level sensor system for sensing a fluid level in a well, the system comprising:
a main body;
an inlet housing coupled to the main body, the inlet housing having an internal chamber in communication with an ambient environment within the well;
a bellows disposed within the main body and in communication with the internal chamber of the inlet housing;
a shaft operatively coupled connected to the bellows to move linearly along an axis in accordance with expanding and contracting movement of the bellows;
a movable element responsive to movement with the bellows and moveable in accordance with movement of the bellows, the movable element including formed by a first magnet mounted to an end of the shaft such that the first magnet moves linearly with the shaft within the main body, the first magnet disposed in a first chamber;
an external switch housing connected adjacent to the main body, the external switch housing configured to house containing a stationary sensor, the stationary sensor configured to sense a position of the first magnet to detect when the first magnet moves from a first position, indicating a first fluid level in the well, to a second position indicating a second fluid level within the well,  the stationary sensor disposed within the external switch housing such that the main body is disposed radially between the sensor and the shaft and the sensor positioned such that the sensor is disposed axially between the first magnet and the bellows with the first magnet in the second position; and
an indicator operably associated with the first magnet, and movable into position to be viewable when the first magnet is moved to the second position, to provide a visual indication that the second fluid level has been reached, the indicator including a second magnet aligned axially with the first magnet and disposed directly above the first chamber, the indicator configured such that the first magnet repulses the second magnet to shift the indicator to indicate a change in the fluid level.

10. (Currently Amended)	The system of claim [[6]]1, further including a post positioned within the main body for receiving a portion of the shaft therein and guiding linear movement of the shaft.
13. (Currently Amended) The system of claim 1[[2]], wherein the sensor comprises a sensor configured to sense a changing flux field produced by the magnet as the magnet moves between the first and second positions.


15. (Currently Amended) A fluid level sensor system for sensing a fluid level in a well, the system
comprising:
a main body;
a transparent component operably associated with the main body;	
an inlet housing coupled to the main body, the inlet housing having an internal chamber in communication with an ambient environment within the well;
a bellows disposed within the main body and in communication with the internal chamber of the inlet housing;
a shaft secured to the bellows and moveable linearly along an axis and within the main body in accordance with expanding and contracting movement of the bellows;
a first magnet carried at one end of the shaft and disposed in a first chamber, the first magnet movable with the shaft between a first position and a second position;
a stationary sensor configured to sense a changing magnetic flux generated by the first magnet as the first magnet moves from a first position, indicating a first fluid level in the well, to a second position indicating a second fluid level within the well;
a housing for housing the stationary sensor adjacent a path of travel of the magnet; and
an indicator operably associated with the shaft, and movable linearly into position to be viewable through the transparent component when the first magnet is moved to the second position, to provide a visual indication that the second fluid level has been reached, the indicator including a second magnet;
wherein the second magnet is disposed above the first chamber and aligned linearly with the first magnet, the second magnet [[and]] configured to be repulsed by the first magnet, the second magnet positioned such that the second magnet is disposed outside of the first chamber and is supported by a wall at least partially defining the first chamber with the first magnet in the first position, and the second magnet configured such that first magnet repulses the second magnet is repulsed by the first magnet and to form a gap therebetween and shift the indicator is shifted to indicate change in the fluid level with the first magnet in the second position be viewable.


20. (Currently Amended) A method for sensing a fluid level in a well, the method comprising:
using a bellows disposed within a housing component to sense a change in a fluid level within the well;
using the bellows to linearly move an element along an axis, the element including a first magnet disposed in a first chamber;
using a sensor disposed in a stationary position relative to the housing to sense a changing magnetic flux field generated by the magnet as the element is moved linearly in response to a changing fluid level within the well; and
shifting an indicator, the indicator including a second magnet disposed in a second chamber directly axially above the first chamber, by the first magnet repulsing the second magnet to displace the second magnet to form a gap between the first magnet and the second magnet and displace the indicator linearly along the axis to provide an visual indication of the fluid level within the well.

21. (Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is WO-9743604.  
	Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a fluid level system, the fluid level system comprising, among other essential elements/features/steps, “the first magnet disclosed in a first chamber…the indicator including a second magnet aligned axially with the first magnet and disposed directly above the first chamber, the indicator configured such that the first magnet repulses the second magnet to shift the indicator to indicate a change in the fluid level”, in combination with the rest of the limitations of the above claim(s).  
	Regarding claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a fluid level sensor system, the system comprising, among other essential elements/features/steps, “a first magnet carried at one end of the shaft and disposed in a first chamber…wherein the second magnet is disposed above the first chamber”, in combination with the rest of the limitations of the above claim(s).  
	Regarding claim 20, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for sensing a fluid level in a well, the method comprising, among other essential elements/features/steps, “a first magnet disposed in a first chamber…a second magnet disposed in a  second chamber directly axially above the first chamber”, in combination with the rest of the limitations of the above claim(s).  The remaining claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855